Oldham, J. The 64th sec. 60th chap. Rev. Stat. provides that if any officer sell any property under any execution whether he receive payment therefor or not, or shall make the money in any execution specified or thereon endorsed and directed to be levied, or any part thereof, and shall not have the amount of such sale, or the money so made before the court, and pay over the same according to law, he shall be liable to pay the whole amount of such sale or money by him made to the person entitled thereto with lawful interest thereon and damages in addition at the rate of ten per centum per month, to be computed from the time when the execution is made returnable, until the whole be paid, to be recovered in an action against such officer and his securities on his official bond, or the party aggrieved may proceed against such officer by motion before the court, in which such writ is returnable, two days previous notice of such intended motion being given, on which motion the court shall render judgment for the amount which ought to have been paid with interest and damages as aforesaid and award execution thereon.” It is very plain that the terms “the person entitled thereto” and “the party aggrieved,” as used in this section, refer to the same person, and mean the same thing. The statute gives two remedies, the first “ by an action against such officer and his securities on his official bond,” and the second by a summary motion against the officer alone, to the court in w'hich the writ is returnable. It cannot be contended for a moment that the defendant in the execution in this case is entitled to the first remedy; and it is equally clear that he is not entitled to the last. Judgment affirmed,